

 

 
September 16, 2008
Administrative Guide
Page 1 





Exhibit (10.9)


Administrative Guide for September 16, 2008 Grant under the
2005 Omnibus Long-Term Compensation Plan




ARTICLE 1.     PURPOSE



1.1     Background

 

Under Article 10 (Restricted Stock Awards) of the 2005 Omnibus Long-Term
Compensation (the “Plan”), the Executive Compensation and Development
Compensation Committee of Kodak’s Board of Directors (the “Committee”) may,
among other things, award Restricted Stock Unit Awards to those Participants as
the Committee in its discretion may determine, subject to such terms, conditions
and restrictions as it deems appropriate.


1.2     Purpose



The purpose of this Administrative Guide is to evidence the Committee’s
September 16, 2008 grant of Restricted Stock Unit Awards under Article 10 of the
2005 Omnibus Long-Term Compensation Plan.


1.3     Administration


This Administrative Guide will be administered by the Committee.  The Committee
is authorized to issue this Administrative Guide and to make changes in this
Administrative Guide as it from time to time deems proper. The Committee is
authorized to interpret and construe this Administrative Guide, to prescribe,
amend, and rescind rules and regulations relating to it, and to make all other
determinations necessary, appropriate or advisable for the administration of
it.  If there are any inconsistencies between the terms of this Administrative
Guide and the terms of the Plan, the terms of the Plan will control.  Any
determination by the Committee in carrying out, administering or construing this
Administrative Guide will be final and binding for all purposes and upon all
interested persons and their heirs, successors and personal
representatives.  Notwithstanding any provision herein to the contrary, the
Committee shall not make any change to this Administrative Guide that would
cause the Restricted Stock Unit Awards granted thereunder to violate the
requirements of Section 409A of the Internal Revenue Code or other official
guidance issued thereunder.  Notwithstanding any provision herein to the
contrary, the Company's Chief Human Resources Officer is authorized to round
fractional shares arising in any way under this Administrative Guide either up
or down with respect to any or all Participants, for ease of administration or
some other reasonable purpose.

 
 
 

--------------------------------------------------------------------------------

 
September 16, 2008
Administrative Guide
Page 2 





ARTICLE 2.     DEFINITIONS



Any defined term used in this Administrative Guide, other than those set forth
in this Article 2 or defined within another Article of this Administrative
Guide, will have the same meaning for purposes of this document as that ascribed
to it under the terms of the Plan.


2.1     Approved Reason


“Approved Reason” means a reason for terminating employment which the CEO of
Kodak determines, in his or her sole and absolute discretion, is in the best
interests of the Company.


2.2     Participant Account



“Participant Account” means the account established by the Company for each
Participant who is granted an Award under this Administrative Guide to record
and account for the Units granted to him or her and any other Units that are to
be credited to the Participant’s Participant Account pursuant to Article 7,
until such time as the balance in the Participant Account is paid, canceled,
forfeited or terminated as the case may be.


2.3     Unit


“Unit” means a bookkeeping entry used by the Company to record and account for
the amount of the Award granted to a Participant and any dividend equivalents or
stock dividends that are to be credited to the Participant’s Participant Account
pursuant to Article 7 until such time as the balance in the Participant Account
is paid, canceled, forfeited, or terminated, as the case may be.  Units are
expressed in terms of one Unit being the equivalent of one share of Common
Stock.


ARTICLE 3.     FORM AND TERMS OF AWARDS


3.1     Form of Award



Except as noted below, all of the Awards granted under this Administrative Guide
will be in the form of Restricted Stock Unit Awards.  Each Award granted under
this Administrative Guide will be expressed as a fixed number of Units that will
be equivalent to an equal number of shares of Common Stock.  Article 6
establishes the restriction that will apply to the Awards.


In those countries where: (i) the grant of Restricted Stock Unit Awards is
illegal; (ii) compliance with applicable legal or regulatory requirements is
significantly onerous; or (iii) the tax consequences of the Restricted Stock
Unit Award to either the Participant or Kodak are

 
 
 

--------------------------------------------------------------------------------

 
September 16, 2008
Administrative Guide
Page 3 





more onerous than those that would apply were the Award to be granted to a U.S.
citizen residing in the United States, the CEO may, in the exercise of his sole
discretion, either grant Awards in alternative form or forms or modify an Award
to include additional or different terms or conditions; provided, however, that
any modified or alternative form of Award shall either be exempt from or comply
with Section 409A of the Internal Revenue Code and other official guidance
issued thereunder.


3.2      Terms of Awards



Any Award issued under this Administrative Guide will be subject to the terms,
conditions, restrictions, and limitations contained in this Administrative
Guide, the Plan and the Award Notice.


ARTICLE 4.     PARTICIPANT ACCOUNT



The Company will establish a Participant Account for each Participant who is
granted an Award under this Administrative Guide.  The maintenance of individual
Participant Accounts is for bookkeeping purposes only; the Units recorded in the
account are not actual shares of Common Stock.  The Company will not reserve or
otherwise set aside any Common Stock for or to any Participant Account.  A
Participant will not have the right to exercise any of the rights or privileges
of a shareholder with respect to the Units credited to his or her Participant
Account.


ARTICLE 5.     AWARDS



5.1      Participants



The Employees who are to receive Awards under this Administrative Guide are
listed on attached Exhibit A.  The number of Units granted by the Committee to
each Participant is also listed on attached Exhibit A.


5.2      Procedure for Crediting Awards



Effective as of September 16, 2008, Kodak will credit to each Participant’s
Participant Account the number of Units granted to the Participant under this
Administrative Guide.


ARTICLE 6.     RESTRICTIONS



6.1      Restriction Period



The Award will be subject to two “Restriction Periods.”  The Restriction Period
for 50% of a Participant’s Award will begin on September 16, 2008 and lapse on
September 16, 2010.  The Restriction Period for the remaining 50% of the
Participant’s Award will begin on September 16, 2008 and lapse on September 16,
2011.

 
 

--------------------------------------------------------------------------------

 
September 16, 2008
Administrative Guide
Page 4 





 
6.2      Restriction Requirements


A Participant must remain continuously employed by the Company throughout a
Restriction Period in order to receive his or her Units that are subject to that
Restriction Period, including, but not limited to, any Units that are credited
to the Participant’s Participant Account under Article 7.  Thus, except as set
forth in Article 8, if the Participant’s employment terminates for any reason,
whether voluntarily or involuntarily, during a Restriction Period, the
Participant will immediately forfeit all of the Units subject to that
Restriction Period, including, but not limited to, any Units that are credited
to the Participant’s Participant Account under Article 7.  If the Participant’s
employment terminates during both Restriction Periods, the Participant will,
except as set forth in Article 8, forfeit all of his or her Units, including,
but not limited to, any Units that are credited to the Participant’s Participant
Account under Article 7.


6.3      Lapse of Restrictions


The restrictions on a Unit will, unless the Unit is forfeited sooner, lapse upon
the expiration of the Unit’s Restriction Period.


ARTICLE 7.     DIVIDEND EQUIVALENTS, STOCK DIVIDENDS AND ADJUSTMENT TO UNITS


7.1      Dividend Equivalents
 
Effective as of the payment date for each cash dividend on the Common Stock,
additional Units will be credited to the Participant Account of each Participant
who has a balance in his or her Participant Account on the record date for such
dividend. The number of Units that will be credited to the Participant Account
of such a Participant will be computed by multiplying the dollar value of the
dividend paid upon a single share of Common Stock by the number of Units held in
the Participant's Participant Account on the record date for such dividend and
dividing the product thereof by the Fair Market Value of the Common Stock on the
payment date for such dividend.  Each additional Unit credited to the
Participant’s Participant Account pursuant to this section will be subject to
the same restrictions under Article 6 above as the underlying Unit which
resulted in the crediting of such additional Unit to the Participant’s
Participant Account.







 
 

--------------------------------------------------------------------------------

 
September 16, 2008
Administrative Guide
Page 5 




 
 
7.2      Stock Dividends
 
Effective as of the payment date for each stock dividend (as defined in Section
305 of the Code) on the Common Stock, additional Units will be credited to the
Participant Account of each Participant who has a balance in his or her
Participant Account on the record date for such dividend.  The number of Units
that will be credited to the Participant Account of such a Participant will
equal the number of shares of Common Stock which the Participant would have
received as stock dividends had the Participant been the owner on the record
date for such stock dividend of the number of shares of Common Stock equal to
the number of Units credited to the Participant’s Participant Account on such
record date.  To the extent the Participant would have also received cash, in
lieu of fractional shares of Common Stock, had the Participant been the record
owner of such shares for such stock dividend, then his or her Participant
Account will also be credited with that number of Units, or fractions thereof,
equal to such cash amount divided by the Fair Market Value of the Common Stock
on the payment date for such dividend.  Each additional Unit credited to the
Participant’s Participant Account pursuant to this section will be subject to
the same restrictions under Article 6 above as the underlying Unit which
resulted in the crediting of such additional Unit to the Participant’s
Participant Account.



7.3      Adjustment to Units



The Restricted Stock Unit Awards and the Units credited to a Participant’s
Participant Account, if any, may be adjusted by the Committee pursuant to
Section 6.2 of the Plan upon the occurrence of the events described therein.
Each additional Unit credited to the Participant’s Participant Account pursuant
to this section, if any, will be subject to the same restrictions under Article
6 above as the underlying Unit which resulted in the crediting of such
additional Unit to the Participant’s Participant Account.


ARTICLE 8.     TERMINATION OF EMPLOYMENT



8.1      In General



In the event a Participant terminates employment for any reason other than
death, Disability or Approved Reason during a Restriction Period, the
Participant will, effective on the date of the Participant’s termination of
employment, forfeit all of the Units then held in his or her Participant
Account.



8.2      Death, Disability or Approved Reason



If a Participant’s employment terminates by reason of death, Disability or
Approved Reason during one or more Restriction Periods, the Units then held in
the Participant’s Participant Account will not be forfeited by reason of such
termination and the Restriction Period(s) on such Units will terminate and the
restrictions will lapse, both as of the date of termination of employment, and
be paid, subject to Article 10, in accordance with Article 9.


 
 

--------------------------------------------------------------------------------

 
September 16, 2008
Administrative Guide
Page 6 








ARTICLE 9.      ISSUANCE OF SHARES OF COMMON STOCK



When the restrictions on a Participant’s Units lapse upon expiration of a
Restriction Period, Kodak will subtract from a Participant's Participant Account
the number of Units that are withheld for taxes under Article 10 below, and
then, with respect to the remaining Units, promptly, but no later than the March
15 of the calendar year immediately following the calendar year in which the
restrictions on such Units lapse (i) instruct its stock transfer agent to
reflect, in an account for the benefit of the Participant on the books of the
stock transfer agent, that number of shares of Common Stock equal in number to
the amount of such Units; and (ii) deduct such number of Units from the
Participant’s Participant Account.  Upon the Participant’s request, the transfer
agent will deliver to the Participant a stock certificate for the remaining
number of shares held in the Participant’s account by the stock transfer agent.


ARTICLE 10.      WITHHOLDING


Kodak will pay the taxes required to be withheld upon the lapse of a Restriction
Period by withholding a portion of the shares of Common Stock otherwise due the
Participant as a result of the lapse of such restrictions.  The portion of the
shares withheld will equal in amount the minimum taxes required by law to be
withheld.  The Common Stock which is so withheld will be valued at its Fair
Market Value on the date of the lapse of the restrictions on the Units.


ARTICLE 11.       MISCELLANEOUS


11.1      Compliance with Laws



The obligations of Kodak pursuant hereto are subject to compliance with all
applicable governmental laws, regulations, rules and administrative actions,
including, but not limited to, the Securities Act of 1933 and the Securities
Exchange Act of 1934 and all rules promulgated thereunder.


11.2       Amendment


The Committee, or any person to whom the Committee has delegated the requisite
authority, may, at any time and from time to time, amend this Administrative
Guide in any manner.



 
 

--------------------------------------------------------------------------------

 
September 16, 2008
Administrative Guide
Page 7 




 
11.3       Participant’s Rights Unsecured

The amounts payable under this Administrative Guide shall be unfunded, and the
right of any Participant or his or her estate to receive payment under this
Administrative Guide shall be an unsecured claim against the general assets of
the Company.  No Participant shall have the right to exercise any of the rights
or privileges of a shareholder with respect to the Units credited to his or her
Participant Account.


11.4       No Guarantee of Tax Consequences


No person connected with this Administrative Guide in any capacity, including,
but not limited to, Kodak, its Subsidiaries and their directors, officers,
agents and employees makes any representation, commitment or guarantee that any
tax treatment, including, but not limited to, federal, state and local income,
estate and gift tax treatment, will be applicable with respect to the Awards or
that such tax treatment will apply to or be available to a Participant on
account of participation in this Administrative Guide.


11.5       Section 409A Compliance


The Awards described in this Administrative Guide are intended to be exempt from
Section 409A of the Internal Revenue Code under the exception for short-term
deferrals or to comply with requirements thereof to the extent such arrangements
are subject to that law, and this Administrative Guide shall be interpreted and
administered accordingly.


11.6        Headings  


The headings of the Sections of this Administrative Guide have been prepared for
convenience and reference only and will not control, affect the meaning, or be
taken as the interpretation of any provision of this Administrative Guide.


11.7        Applicable Law  


This Administrative Guide, including its reference to the Plan, and its
interpretation and application, will be governed and controlled by the laws of
the State of New York, except as superseded by applicable Federal Law, without
giving effect to principles of conflicts of laws.


11.8        Impact on Benefits


The Awards (either at the date of their grant or at the time they vest) will not
be includible as compensation or earnings for purposes of any benefit or
compensation plan offered by the Company.




 
 

--------------------------------------------------------------------------------

 
September 16, 2008
Administrative Guide
Page 8 





11.9        Transferability



The Awards will not in any manner be subject to alienation, anticipation, sale,
transfer, assignment, pledge or encumbrance.


11.10       No Right to Continued Employment


A Participant’s receipt of an Award under this Administrative Guide does not
give the Participant any right to remain in the employ of Kodak or any
Subsidiary.  Kodak or, in the case of employment with a Subsidiary, the
Subsidiary, reserves the right to terminate any Employee at any time.









 
 

 
